Citation Nr: 1243307	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-31 424	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether a declaration of forfeiture of eligibility for VA benefits under the provisions of 38 U.S.C.A. § 6103(a) against the Veteran was proper.  


REPRESENTATION

Veteran represented by:  Mitchell L. Lathrop, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel










INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from February 1971 to June 1979 and from February 1981 to June 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans Affairs (VA), Veterans Benefits Administration, Compensation and Pension Service, in Washington, DC.  

In a decision in April 2011, the Board determined that the declaration of forfeiture of VA benefits against the Veteran under 38 U.S.C.A. § 6103(a) was proper, and denied the Veteran's appeal.  The Veteran then appealed the Board's decision of to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision, dated in August 2012, the Court reversed the Board's decision of April 2011 and remanded the case to the Board for further proceedings consistent with the Memorandum Decision. 

As a result of the Court's Memorandum Decision in August 2012, and the Board's decision herein, the Veteran's claim of service connection for a kidney disability is referred to the RO for its appropriate action.  








FINDINGS OF FACT

1.  The Board's decision in April 2011 was reversed by United States Court of Appeals for Veterans Claims.

2.  The evidence does not show beyond a reasonable doubt that the Veteran knowingly provided materially fraudulent evidence in order to obtain additional VA compensation benefits.


CONCLUSIONS OF LAW

1.  The Board's decision in April 2011 is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2012).

2.  The criteria for forfeiture of the Veteran's rights, claims, and benefits under the laws administered by VA have not been met.  38 U.S.C.A. § 6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The forfeiture statute, however, resides in Chapter 61 of Title 38 of the United States Code, and the regulations pertaining to forfeiture have their own notice and development provisions.  In any event, as the decision herein is fully favorable to the Veteran, compliance with the VCAA or with the notice and development provisions for forfeiture cases need not be addressed.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

In a decision in April 2011, the Board determined that the declaration of forfeiture of VA benefits against the Veteran under 38 U.S.C.A. § 6103(a) was proper, and denied the Veteran's appeal.  The Veteran appealed the Board's decision to the Court.  In a Memorandum Decision in August 2012, the Court reversed the Board's decision on appeal and remanded the matter to the Board for further proceedings consistent with its decision, namely, for payment of all benefits that have been withheld pursuant to the erroneous forfeiture decision.  

As the Board's decision in April 2001 was reversed by the Court, implicitly vacating the prior Board decision, the Board is promulgating a new decision.  

II.  Merits of the Claim

Applicable Criteria

Any person who knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Secretary shall forfeit all rights, claims, and benefits under all laws administered by the Secretary, except laws relating to insurance benefits.  38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901(a).








"Fraud" is an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper concerning any claim for benefits under any laws administered by the VA, except laws relating to insurance benefits.  38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by VA.  The adversarial process requires the application of a "beyond a reasonable doubt standard" to declare a forfeiture.  Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000).  

VA must determine whether the evidence establishes beyond a reasonable doubt that the Veteran knowingly made, or caused to be made, false or fraudulent statements concerning a claim for benefits.  The determination of whether the Veteran knowingly submitted false or fraudulent evidence to VA is a question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Facts

In October 2008, the Veteran submitted VA Form 686c, Declaration of Status of Dependents, claiming that R.A. as his child, who was born in April 2008.  He checked both the boxes that R.A. was his biological child and adopted.  He signed the form, certifying that the information he gave was true and correct to the best of his knowledge and belief.  

Attached to the form was a copy of a Certificate of Live Birth, issued by the Office of the Civil Registrar General, of the Republic of the Philippines, in September 2008.  The birth certificate indicates that R.A. was born in April 2008 and that Veteran's relationship to her was father.  R.A.'s mother was listed W.S., not the Veteran's spouse.  




Also attached to the form was a copy of an affidavit of acknowledgment and admission of paternity and an affidavit for delayed registration of birth, wherein the Veteran swore that he was the father of R.A. and that the information he has given was true and correct to the best of his knowledge and belief.  Both attachments were signed by the Veteran and dated in September 2008.  

In December 2008, the RO notified the Veteran that based on his claim his dependent child, R.A., was added to his account and that he would be paid additional VA benefits for her as well as his spouse.  

Since June 2005, the Veteran's service-connected disabilities have been rated 80 percent with special monthly compensation added in March 2006, and the Veteran has been entitled to a total disability rating for compensation rating based on individual unemployability.  

In March 2009, the RO, in a Proposed Administration Decision, recommended that the Veteran be charged with a violation of 38 U.S.C.A. § 6103(a), and his case was submitted for consideration of forfeiture for fraud.  The decision was based on a determination that the Veteran, knowingly and with intent to receive greater benefits participated in the procurement and submission of false and fraudulent evidence by claiming R.A. was his biological child in order to receive additional benefits from VA.  The Veteran was notified of this action in March 2009.

In a Report of Contact, dated in May 2009, the RO's Veterans Service Center Manager related that he had sat in on a meeting conducted and attended by officers of the Social Security Administration (SSA).  Also present were the Veteran, his attorney, and W.S.  The Veteran had asked for the meeting because his SSA benefits were suspended over the issue of the child, R.A., and the Veteran's submission of a fraudulent birth certificate.  During the meeting, the Veteran reportedly admitted that R.A. was not his natural child and that the birth certificate he had submitted was fictitious.  



In May 2009, an attorney who was retained by the Veteran over the matter with the SSA responded to the charge letter of March 2009.  He acknowledged that the Veteran had appeared before officers of the SSA to explain the circumstances surrounding a similar claim for benefits filed by him for his beneficiary R.A.  In that matter, he had signaled his willingness to return what had been paid for R.A.  The attorney requested that the same admission or explanation be adopted as the Veteran's explanation for the charges brought by VA in relation to a violation of 38 U.S.C.A. § 6103(a).  The attorney indicated that the Veteran was willing to return what had been paid by VA to R.A. to further emphasize the Veteran's commitment to withdraw any claim for benefits in relation thereto.  

In May 2009, the RO, in a Final Administrative Decision, found that the evidence of record was sufficient to warrant submission for consideration of forfeiture for fraud.  

The record was then referred to VA's Director of the Compensation and Pension Service for consideration of forfeiture under 38 U.S.C.A. § 6103(a).  

Subsequently, VA received a copy of a SSA field examination report dated in February 2009 with various accompanying documents, pertaining to the issue of whether R.A. was the natural biological child of the Veteran and W.S.  The field examiner concluded that R.A. was not the natural biological child of the Veteran.   

In a Forfeiture Decision in August 2009, VA's Director of the Compensation and Pension Service found sufficient evidence existed to warrant forfeiture of all rights, claims, and benefits to which the Veteran might otherwise be entitled under laws administered by the VA, except laws pertaining to insurance benefits.  

In September 2009, the Veteran submitted a statement, disagreeing with the forfeiture action.   He argued that he had not committed fraud and that the matter had arose over a misunderstanding in his efforts to adopt R.A.  



The Veteran asserted that he was misguided by the registrar's office in the Philippines.  

In a later statement, the Veteran explained that he and W.S. agreed to be the parents of R.A. and that he went to the Office of the Local Civil Registrar to legalize their status as parents in September 2008.  He stated that an employee there, L.B., agreed to take care of the necessary documentation.  He stated that after providing information, he received the Certificate of Live Birth for R.A., and noticed an inaccurate entry that showed R.A. was his biological child.  He asserted that he had never claimed this at the registrar's office but "merely ignored it" nevertheless.  He stated that R.A. was subsequently baptized in December 2008.  He stated that he then added R.A. as his dependent to his Social Security and VA compensation, marking both the "biological" and "adopted" blocks on the VA form on which he declared R.A. as his dependent child.  

In an additional statement, the Veteran argued that he unfortunately heeded the advice of L.B. at the registrar's office, believing that nothing was illegal in the preparation of documents for legalizing the status of R.A. as his child.  He submitted copies of documents from the Municipal Hall and Office of the Municipal Civil Registrar, dated from August to November 2009, indicating that L.B. was employed as an administrative aide at the Office of the Municipal Civil Registrar and last reported to work in July 2009 after which she was subsequently dropped from the employment rolls.  

In November 2009 in a letter to the office of the mayor, the municipal civil registrar referred to L.B.'s "alleged illicit activities" and that the Veteran who approached the office was an apparent "victim" of L.B.'s "illegal transactions."  In his statement, the Veteran also asserted that although some entries in R.A.'s birth certificate were not accurate the document itself was not fictitious, because it was a public document that was his only official declaration of R.A. as his child.  He felt that forfeiture as a penalty was too harsh and that he should be permitted to undergo the appropriate adoption proceedings to correct the status of R.A.  



In December 2009, the Veteran's representative noted that the SSA awarded the Veteran's benefits back to him without rendering a decision of forfeiture (copies of SSA letters are of record to this effect) and that the Veteran was a victim of an employee (L.B.) of the Office of Municipal Civil Registrar.  The representative reiterated the assertions of misguidance, misunderstanding, and misinformation by all parties involved.  The representative stated that although the Veteran noticed some mistakes and inconsistencies on the birth certificate for R.A., he did not question it, assuming that the documents were processed correctly to become R.A.'s parent.  The representative also stated that although the Veteran checked two blocks - biological and adopted - for R.A. on his dependency form to the RO, the RO processed the application without further questioning on the part of the RO.  

There is no documentation in the record to show that the birth certificate for R.A. has been amended to reflect that the Veteran was not her biological father, or that the Veteran has applied for or obtained legal status as R.A.'s adopted father.  

Analysis

Forfeiture will not be declared until an individual has been notified by VA of the right to present a defense and notice of the specific charges, a detailed statement of the evidence supporting the charges, citation and discussion of the applicable statute, the right to submit a statement or evidence within 60 days either to rebut or explain, and the right to a hearing within 60 days.  38 C.F.R § 3.905(b).  As previously noted, the record establishes that VA followed all procedural notification requirements.

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 7104(d).  



The Board has the authority to discount the weight and probity of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Hayes v. Brown, 5 Vet. App. 68, 69-70 (1993).

Following a comprehensive review of the evidence, the Board finds that the evidence of record does not show beyond a reasonable doubt that the Veteran knowingly made materially false or fraudulent statements concerning a claim for benefits under the laws administered by VA.  

In statements in May 2009 with officers of the SSA and VA, the Veteran indicated that he was aware that the information on the Certificate of Live Birth for R.A. was not correct, and he explained later that he was relying on the Office of the Local Civil Registrar that this was the correct process by which to register the birth.  

Although the Veteran's signature appears on the birth certificate that showed that he was the biological father of R.A., and that the Veteran submitted a copy of the birth certificate containing the incorrect statement to VA, and that he obtained additional VA compensation for R.A. as his dependent, the Veteran asserts he was the victim of malfeasance of an employee of the Office of Municipal Civil Registrar, who prepared the fraudulent birth certificate.   

Tendering a birth certificate, which he knew to contain false statements, in the filing of a claim for additional VA benefits for R.A., is an action that is subject to the consideration of 38 U.S.C.A. § 6103(a), regarding forfeiture of VA benefits.  

As cited by the Court, the perpetration of fraud requires an element of materiality, that is, whether or not it is expressly referenced in the VA's statute and regulations relating to the presentation of false or fraudulent information in a claim for benefits.  See Neder v. U.S., 527 U.S. 1, 23 (1999); see also Field v. Mans, 516 59,69 (1995) (statutory use of the term "fraud" implies the common law elements regardless of Congress's decision not to enumerate them).  


Stated another way, the Veteran's presentation of documents to VA may be considered fraudulent only in the circumstances where he knew he was presenting materially false information to obtain VA benefits.  

The evidence does not show that the information at issue, particularly a birth certificate for R.A. that contained the erroneous statement that the Veteran was the biological father, was material or that the Veteran knowingly presented materially false information to make him eligible for a benefit to which he was not actually entitled.  

For example, on his application for additional benefits, he indicated that he was both the biological father of R.A. and that R.A. was adopted.  This evidence does not signify beyond a reasonable doubt that the Veteran was knowingly exhibiting deceitful behavior on his application.  Further, the status of a dependent child as a biological child or an adopted child is immaterial as both may be considered as a dependent for purposes of receiving additional VA disability compensation on their behalf.  The issue of whether the Veteran is the biological father or the adopted father of R.A. is not a material issue in the context of whether he would be eligible for additional VA benefits, because he would be entitled to VA benefits either way.  The evidence tends to show that R.A. is a young child for whom the Veteran is supporting and rearing and that the Veteran's intent was to adopt R.A.  Although it is not clear that R.A. has been lawfully adopted by the Veteran, the Veteran is providing full care and support for the child.  

Given the high standard of proof, that is, "beyond a reasonable doubt," the Veteran's intent cannot be seen as committing fraud to obtain VA benefits to which he was not entitled.  







In sum, the evidence does not establish beyond a reasonable doubt that the Veteran knowingly submitted materially false information in order to obtain VA benefits.  Accordingly, the forfeiture of eligibility for VA benefits that was declared against him under 38 U.S.C.A. § 6103(a) was not proper, and his claim to remain eligible for VA benefits is granted.


ORDER

The Board decision in April 2011 is vacated.  

A declaration of forfeiture of eligibility for VA benefits under the provisions of 38 U.S.C.A. § 6103(a) against the Veteran was not proper; accordingly, the appeal to remain eligible for VA benefits is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


